Fourth Court of Appeals
                                San Antonio, Texas
                                    February 18, 2020

                                   No. 04-19-00711-CV

                                IN RE A.G.B., A CHILD

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-02272
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The court has considered the Appellee's Motion for Reconsideration En Banc, and the
motion is DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court